NUMBER 13-18-00073-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOHN BERNARD FEIT,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                           MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                    Memorandum Opinion Per Curium

       Appellant John Bernard Feit perfected his appeal from his conviction for first-

degree murder in cause number CR-0464-16-A in the 92nd District Court of Hidalgo

County, Texas. During the pendency of this appeal, Feit’s counsel notified the Court that

Feit died on February 12, 2020. “If the appellant in a criminal case dies after an appeal is
perfected but before the appellate court issues the mandate, the appeal will be

permanently abated.” TEX. R. APP. P. 7.1(a)(2); see also Barrera v. State, No. 13-03-

00707-CR, 2010 WL 880626, at *1 (Tex. App.—Corpus Christi–Edinburg Mar. 11, 2010,

no pet.) (mem. op., not designated for publication). Accordingly, we hereby order this

appeal permanently ABATED.

                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of February, 2020.




                                          2